United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 19-3640
                         ___________________________

                              United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                           Hasheem Urell Latwan Johnson

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                            Submitted: January 12, 2021
                             Filed: January 22, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Hasheem Johnson appeals the sentence the district court1 imposed after he
pleaded guilty to two firearm offenses. His counsel has moved to withdraw and has

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
substantive reasonableness of the sentence.

      After careful review, we conclude that the district court did not impose an
unreasonable sentence. The court properly considered the factors set forth in 18
U.S.C. § 3553(a), and there is no indication that the court considered an improper or
irrelevant factor or committed a clear error in weighing relevant factors. See United
States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (discussing appellate
review of sentencing decisions). Further, the court imposed a sentence within the
advisory sentencing guidelines range. See United States v. Callaway, 762 F.3d 754,
760 (8th Cir. 2014) (stating that a within-guidelines-range sentence is presumed
reasonable).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                       ______________________________




                                         -2-